Citation Nr: 9915581	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-23 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot and ankle injury.

2.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a 
compensable disability rating for left foot injuries, on 
appeal from the initial grant of service connection.



ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for residuals of a right foot and ankle injury, and that 
granted service connection for left foot injuries, with an 
assignment of a noncompensable (zero percent) disability 
rating.

In this decision, the Board has recharacterized the issue of 
whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to 
compensable disability rating for left foot injuries, on 
appeal from the initial grant of service connection, in order 
to comply with the recent opinion by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).

The issue of entitlement to service connection for residuals 
of a right foot and ankle injury is the subject of a remand 
immediately following this decision.


FINDINGS OF FACT

1.  Service connection for a left foot injury was granted and 
assigned a noncompensable (zero percent) disability rating by 
the RO in May 1997, and the veteran was notified of the 
decision that same month.

2.  The veteran's purported substantive appeal did not 
identify the decision to grant a noncompensable rating for 
the left foot injury, nor did it identify any error of fact 
or law in that decision, and it is not adequate as a 
substantive appeal of that issue.


CONCLUSION OF LAW

The veteran did not perfect an appeal of the initial grant of 
a noncompensable (zero percent) disability rating for left 
foot injuries, and the Board has no jurisdiction to consider 
this claim.  38 U.S.C.A. §§ 7105(a), (d)(3), (4), and (5), 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.302(b), 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally claimed entitlement to service 
connection for a right leg disorder in January 1997.  After 
examining the record, the RO in May 1997 denied entitlement 
to service connection for residuals of a right ankle and foot 
injury and granted entitlement to service connection for 
residuals of a left foot injury, assigning a noncompensable 
(zero percent) disability rating.  The veteran submitted a 
notice of disagreement that expressed disagreement with both 
decisions that was received by the RO on June 23, 1997.  The 
RO issued a statement of the case addressing both issues June 
26, 1997.  

The RO advised the veteran that, to complete his appeal, he 
must file a substantive appeal that addressed the benefits 
that he wanted, the facts in the statement of the case with 
which he disagreed, and the errors that he believed were made 
in applying the law.  In a VA Form 9, or substantive appeal, 
which was received by the RO on August 12, 1997, the veteran 
stated that, "I AM SEEKING COMPENSABLE SERVICE CONNECTION 
FOR A CONDITION OF THE RIGHT LEG."  There was no mention of 
the claim for a higher disability rating for the service-
connected fracture of the second metatarsal of the left foot.

The Board wrote to the veteran on March 2, 1999, notifying 
him of its intention to consider, pursuant to 38 C.F.R. 
§ 20.203, the issue of the adequacy of the substantive appeal 
concerning the issue of entitlement to an increased 
disability rating for the service-connected fracture of the 
second metatarsal of the left foot.  The Board further 
informed the veteran that he had 60 days within which to 
present written argument or request a hearing to present oral 
argument on the question of adequacy of the appeal.  The 
veteran did not respond.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(d)(3).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  A determination of which a claimant is properly 
notified is final if an appeal is not perfected as prescribed 
by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case that is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  

In this case, two issues were included in the March 1996 
statement of the case.  The veteran's VA Form 9 did not 
indicate that he was appealing both of those issues.  In 
fact, he set out a specific contentions regarding only the 
issue of entitlement to service connection for his right leg 
condition.  He made no mention of the claim of entitlement to 
a compensable rating for his service connected left foot 
injuries.  There were no identified errors of fact or law 
cited by the veteran with respect to that issue.

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), (d), 
and 7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 
20.200, 20.202 (1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to file an adequate substantive 
appeal, the claim of entitlement to a compensable disability 
rating for left foot injuries, on appeal from the initial 
grant of service connection, is dismissed.


REMAND

Entitlement to service connection for residuals of a right 
foot and ankle injury.

Due process requires that this issue be remanded to the RO.  
The veteran submitted evidence subsequent to the issuance of 
the most recent supplemental statement of the case addressing 
the issue of entitlement to service connection for residuals 
of a right foot and ankle injury.  He submitted both 
additional VA treatment records and additional service 
records including undated personnel pass as evidence that he 
was in Turkey at the time of an accident that injured his 
right foot and ankle.  The veteran did not waive the RO's 
consideration of this evidence.  Therefore, his claim for 
entitlement to service connection for a right foot and ankle 
injury must be remanded to the RO for consideration of the 
additional records and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c) (1998). 

Accordingly, the case is REMANDED for the following 
development:

Readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a right foot and ankle 
injury, with consideration of the 
additional VA medical records and service 
records submitted by the veteran.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.  The veteran 
need take no further action until he is 
further informed.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

